UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1146



CAROLYN BANDY,

                                              Plaintiff - Appellant,

          versus


SPRINT MID-ATLANTIC TELECOM, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CA-00-819-5-F)


Submitted:   July 18, 2002                   Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Bandy, Appellant Pro Se. Zebulon Dyer Anderson, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina; Thomas Blumeyer Weaver, ARMSTRONG, TEASDALE, SCHLAFLY &
DAVIS, St. Louis, Missouri, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carolyn Bandy appeals the district court’s order granting

summary judgment to the Defendant on Bandy’s action alleging race

discrimination and retaliatory harassment.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Bandy v. Spring Mid-Atlantic Telecom, Inc., No. CA-00-

819-5-F (E.D.N.C. Jan. 2, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2